DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ANITA ROYE,
                                Appellant,

                                     v.

 CIRCLE ONE CONDOMINIUM, INC. and KAYE BENDER REMBAUM,
                          P.L.,
                       Appellees.

                               No. 4D20-2269

                          [November 10, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes and Sandra Perlman, Judges; L.T. Case
No. 19-006180 CACE (04).

   Faudlin Pierre of Pierre Simon, Fort Lauderdale, for appellant.

  Gerard S. Collins and Jay S. Levin of Kaye Bender Rembaum, P.L.,
Pompano Beach, for appellee Kaye Bender Rembaum, P.L.

  Evelyn Greenstone Kammet and Stefano Rainelli of Vernis & Bowling of
Miami, P.A., Miami, for appellee Circle One Condominium, Inc.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.